Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 02/11/2022.
Claims 1, 4-11, 14-20 are pending.
Response to Arguments

In view of the amendment, the objection to the specification, which is directed to the abstract of the disclosure, is withdrawn.
Claims 1, 4-11, 14-20 remain rejected under Double Patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-11, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10949327 B2 (US Application No. 16/296,043).
Comparing the current claims to the claims in the US patent, for example:
Current claims
Claims in U.S. Patent No. US 10949327 B2.
1. A non-transitory processor-readable medium including instructions for a method of transferring data from a source complex variable to a target complex variable, the method comprising:


providing a source complex variable including source elements, wherein the source complex variable includes a first subset of the source elements and a second subset of the source elements;
providing a target complex variable that includes the first subset of the source elements and does not include the second subset of the source elements;
providing a target schema of the target complex variable, wherein the target schema includes a description of the second subset of the source elements;


creating new target elements in the target complex variable that correspond with the second subset of the source elements in the source complex variable; 











transferring the data from the second subset of the source elements in the source complex variable to the new target elements in the target complex variable based on the description of the target schema;


analyzing a statement for performing an operation that involves the transferring of
the data; and detecting a new verb in the statement, 
wherein the new verb is part of a pseudo
language abstraction of a language.













analyzing a statement involving performance of an operation on a target complex variable, wherein the operation involves transferring of data from one or more elements of a source complex variable to one or more elements of the target complex variable, wherein a first subset of the one or more elements exist in both the source complex variable and the target complex variable and a second subset of the one or more elements do not exist in the target complex variable;
confirming, 


at design time of a process orchestration flow that specifies the operation, based on the analyzing, whether:
the source complex variable and the target complex variable are of compatible data types; and
the one or more elements of the source complex variable and the target complex variable include or accommodate a compatible number of element instances;
processing, during runtime of the process orchestration flow, a target schema of the target complex variable in view of the statement, so as to determine how to implement the operation; and

implementing the operation for transferring of the data based on results of the processing, wherein the second subset of the one or more elements are created in the target complex variable if the second subset are described by the target schema.

(part of claim 1 above)
 analyzing a statement involving performance of an operation on a target complex variable, wherein the operation involves transferring of data from one or more elements of a source complex variable to one or more elements of the target complex variable

5. The non-transitory processor-readable medium of claim 1, wherein processing further includes processing a statement of a pseudo language statement with one or more verbs specifying an operation to perform when mapping data from the source complex variable to the target complex variable.
6. The non-transitory processor-readable medium of claim 5, wherein the one or more verbs includes an assign verb of a pseudo language characterizing the pseudo language statement.

4. The non-transitory processor-readable medium as recited by claim 1, wherein the operation is one of a set of operations corresponding to a new assign verb, a new append verb, and a new remove verb, wherein the new assign verb, the new append verb, and the new remove verb are specified by the pseudo language abstraction.
In Claims 5-6, 9
9. The non-transitory processor-readable medium of claim 5, wherein the one or more verbs includes an append verb of a pseudo language, and wherein the append verb incorporates functionality for enabling incremental updating of the target complex variable.
5. The non-transitory processor-readable medium as recited by claim 4, wherein the method further comprises:
implementing the new assign verb using a conventional copy verb and a conventional copy list verb;
implementing the new append verb using the conventional copy verb, the conventional copy list verb, and a conventional insert after verb; and
implementing the new remove verb using at least a conventional remove verb.

In Claims 5-6, 9
6. The non-transitory processor-readable medium as recited by claim 1, wherein the method further comprises:
specifying in the statement a name of the source complex variable, a name of the target complex variable, the new verb, and the second subset.

In Claims 5-10
7. The non-transitory processor-readable medium as recited by claim 1, wherein the method further comprises:
including a uniform resource identifier (URI) in the target schema, the source complex variable, the target complex variable before the transferring, and the target complex variable after the transferring.

Recitation: including a uniform resource identifier (URI) in the target schema
is obvious before the invention is filed based on the XML schema standard , and thus current claim 7 has recitation equivalent to part of claim 1:
implementing the operation for transferring of the data based on results of the processing, wherein the second subset of the one or more elements are created in the target complex variable if the second subset are described by the target schema.
8. The non-transitory processor-readable medium as recited by claim 1, wherein the method further comprises:
creating the new target elements in correct structured order according to the target schema using the new verb.
In Claims 3-4 with data-type validation
9. The non-transitory processor-readable medium as recited by claim 1, wherein the method further comprises:
determining a location to create the new target elements in the target complex variable based on a name of the second subset of the source elements in the source complex variable, wherein the location corresponds with a section of a document object model (DOM),
wherein the creating further includes creating the new target element at the location in the target complex variable.

Part of claim 1:
analyzing a statement involving performance of an operation on a target complex variable, wherein the operation involves transferring of data from one or more elements of a source complex variable to one or more elements of the target complex variable, wherein a first subset of the one or more elements exist in both the source complex variable and the target complex variable and a second subset of the one or more elements do not exist in the target complex variable;
10. The non-transitory processor-readable medium as recited by claim 1, wherein the method further comprises:
determining that a first data type of one or more of the source elements of the source complex variable is compatible with one or more elements of the target complex variable based on the target schema; and
determining that cardinality of the one or more of the source elements is compatible with cardinality of the one or more elements of the target complex variable based on the target schema.

4. The non-transitory processor-readable medium of claim 2, wherein confirming further includes implementing complex variable cardinality checking, thereby ensuring that a number of elements in the source complex variable is compatible with a number of elements allowed in the target complex variable.
                        Method of Claims 11, 14-19 

                        Apparatus of claim 20
Method of Claims 11-19

Apparatus of claim 20



Claims in the US patent, especially in the table above, recite and function an operation for transferring data when subsets of elements are described in target complex variable in a process orchestration operation, where the Current US claims recite and function an operation for transferring data from subsets of the source elements in the source complex variable to the new target elements in the target complex variable as an incremental updating.  Although the claims at issue are not identical, they are not patentable distinct from each other as seen in the table above.


Allowable Subject Matter
 
In this Office Action, the claims are subjected to the double patenting issue. The claims would be allowed when the double patenting issue overcome with a filing approval terminal disclaimer. 

Conclusion
 	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
March 12, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191